Name: 2013/551/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section X Ã¢  European External Action Service
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/139 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section X  European External Action Service (2013/551/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0235/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165, 166 and 167 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Foreign Affairs (A7-0099/2013), 1. Grants the High Representative of the Union for Foreign Affairs and Security Policy discharge in respect of the implementation of the European External Action Services budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the Decision on discharge for implementation of the European Union general budget for the financial year 2011, Section X  European External Action Service THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0235/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165, 166 and 167 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Foreign Affairs (A7-0099/2013), A. whereas the European External Action Services (EEAS) was set up by Article 27(3) of the Treaty on European Union and became operational on 1 January 2011, B. whereas according to Recital 1 of Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (7), the EEAS is a functionally autonomous body of the Union under the authority of the High Representative [of the Union for Foreign Affairs and Security Policy] (the High Representative), C. whereas the Commission has legal primacy over the management of operational expenditure; whereas a division of responsibilities between the EEAS and the Service for Foreign Policy Instruments attached to the Commission has been established, D. whereas the EEAS is responsible for the financial management of the administrative expenditure of its headquarters and Union delegations, E. whereas the EEAS budget for 2011 consisted of pro-rata budget transfers from the Commission and the General Secretariat of the Council, 1. Notes that on the basis of its audit work, the Court of Auditors concluded that the payments as a whole for the year ended on 31 December 2011 for administrative and other expenditure of the institutions and bodies were free from material error; 2. Notes that while 2011 was the first financial year for the EEAS, it is, however, fully responsible for the financial year 2011 and has to ensure strict compliance with the legislation; urges the EEAS to examine what lessons can be learned from the first year of operation; 3. Points out that in the 2011 annual report, the Court of Auditors included observations on the EEAS concerning the payment of social allowances and benefits to staff members, the conclusion of contracts with temporary agents, the management of a contract for the provision of security services and procurement procedures; urges the EEAS to take the necessary steps to address those observations; 4. Is concerned that the Court of Auditors found that non-compliance with the rules has lead to a limited number of incorrect payments to staff members, legal uncertainty for temporary staff and for the EEAS, failure to respect the Financial Regulation and unrecovered VAT and a breach of the procurement rules which all Union institutions are bound to comply with; points out that the EEAS is fully responsible for its operation and notes that the EEAS has stated it has taken the necessary steps to avoid the recurrence of non-compliance; requests that the EEAS, in the context of the 2012 discharge procedure, informs Parliament of the results; 5. Takes note of the replies given to the Court of Auditors observations and agrees with its recommendations that steps need to be taken to ensure that staff deliver at appropriate intervals documents confirming their personal situation; notes that EEAS, together with the Office for the Administration and Payment of Individual Entitlements (PMO), is planning to implement a system for the timely monitoring of those documents; in addition the EEAS should further improve the design, coordination and performance of procurement procedures through appropriate checks and better guidance; 6. Regrets that according to the Court of Auditors observations, the risk of making incorrect or undue payments if the circumstances of staff members have changed still remains in 2012, although the EEAS has introduced a yearly update mechanism; calls on the EEAS to attach information on the implementation of this new mechanism in its 2012 annual activity report; 7. Notes that at the end of 2011, the final budget for EEAS headquarters was EUR 188 000 000, with an execution rate of 91 % and was EUR 276 100 000 for the delegations, with a lower execution rate of around 89 %; takes note that the budget of the delegations had to be supplemented by the Commission to a total of EUR 252 400 000, having an execution rate of 85 %; notes also that at the end of 2012, the final execution of 2011 budget showed an execution rate of 97 % for the headquarters and 97 % for the delegations; 8. Is concerned that after an amending budget and some transfers from the Commission and within services in 2011, underspending and carrying over of appropriations continues to be quite high; suggests the development of key performance indicators to monitor the most critical areas in order to improve the budget execution over the coming years; 9. Recalls that the EEAS is a recently created structure resulting from the consolidation of several different services and that 2011 was its first operational year with numerous technical challenges to be overcome, particularly in procurement and recruitment; notes, furthermore, that the excessive administrative burden resulting from setting up arrangements are not likely to be repeated in subsequent years; 10. Highly appreciates the detailed response given to a wide range of written and oral questions made by the members of Parliaments Committee on Budgetary Control that went far beyond the EEASs administrative expenditure; 11. Notes the observations on some weaknesses relating to the procurement procedure and tendering and calls on the EEAS to correct them without undue delay; 12. Notes the importance of the current discharge in setting the framework for future discharge exercises and believes that it will reinforce the expectations of future developments and improvements in the effectiveness of the EEAS and its operations; calls on the High Representative to provide a review of the organisation and functioning of the EEAS, accompanied, if necessary, by proposals for a revision of Decision 2010/427/EU by mid-2013; 13. Believes that the discharge procedure cannot be used to make detailed comparisons of the prevailing conditions in which the EEAS has to operate across 140 locations, which range from those which are peaceful and ordered to others which are effectively war zones; finds that those locations display a wide variety of living environments; 14. Acknowledges that the challenges of budget implementation in third countries are very different from those within the Union; asks for a clear allocation and coordination of roles and responsibilities of the Commission and the EEAS as regards programming and implementation of the budget in third countries; 15. Notes the intense period of recruitment in the EEASs first year of operations to ensure a minimum of delay for it to be at full capacity in staffing terms; notes, furthermore, that there are some particular delegations where posts are harder to fill because of the level of risk in their locations; 16. Regrets that the proportion of staff coming from the newer Member States is very low when compared to staff from the EU-15; emphasises the need for a greater gender and, as much as possible, geographical balance in the recruitment and the appointment of staff; urges the EEAS to develop appropriate mechanisms and to take the necessary measures to have a better and more balanced representation in due time; welcomes the fact that the number of vacant posts has been decreasing; urges the EEAS to use the unoccupied posts to enforce the geographical balance at all levels of staff; 17. Notes that there are directorates with 22, 27 and 29 staff members and managing directorates with 44 staff members; points out that there is a high number of management positions compared to other institutions and a relative surfeit of high-grade posts, which is seriously disproportionate in comparison with the other institutions; calls on the EEAS to clarify the reason for this and urges the High Representative to reduce this top-heavy administration; takes the view that the explanations the EEAS has provided thus far on this matter are partly legitimate, and calls on the relevant departments to establish, for the medium and long term, a roadmap and appropriate methods with a view to correcting this relative imbalance; 18. Reiterates its wish to see, as soon as possible, the establishment of a human resources policy that reflects the political priorities of the Union and the actual requirements on the ground; points out in this connection that a concerted approach with the Commission is vital in order to optimise the profile of delegation staff (8); 19. Calls for more transparency as regards the competences of the EEASs administrative structure and the reduction of dual competences; requests the publication of the schedule of responsibilities; takes the view that the inefficiency of the current situation risks seriously impairing the reputation of the EEAS; 20. Notes with satisfaction the performance and management of 8 800 candidates, 1 300 interviews and 118 vacancies to be filled; regrets, however, that there is no overview on how often a candidate was invited to interview and that thus the process cannot be considered as fully transparent; invites the EEAS to get a better overview on the costs of the interviews; 21. Urges the newly appointed EEAS staff to give a declaration on their honour that they have not worked for intelligence services in the past; 22. Considers the responsibilities of the Union Special Representatives to be very unclear; asks to receive a discriminated note on how the budget they receive to implement their mandate is used; 23. Notes that 39,5 % of Union ambassadors come from Member States; recalls the agreement that one-third of posts should be filled by staff from Member States; urges the High Representative implement the agreement, which means middle and senior posts are to be included in that quota; 24. Points out that there is an imbalance in delegations between staff members of the EEAS and the Commission; urges that more EEAS staff be transferred from headquarters to delegations within the limits of the budget; 25. Emphasises the difficult situation faced by the delegations with the fewest members of staff as a result of the complex and rigid rules governing the delegation of payment authorisation between EEAS and Commission staff; calls on the EEAS and the Commission to consider how the procedure for authorising funds might be made easier whilst ensuring that financial control rules are complied with; 26. Emphasises the importance of ensuring that the operational staff, finance staff, and the monitoring and auditing staff possess the necessary skills to carry out their tasks; demands that the EEAS and the Commission focus their training programmes on the enhancement of those skills and report to Parliament on progress achieved; 27. Draws attention to the cost-inflating procedure of the annual salary adjustment method for local staff in Union delegations; believes that that methodology can be made more efficient and cost-effective; asks the EEAS to use calculation methods based on independent and objective selection of reference organisations in the same or similar locations; suggests that a locally operating United Nations agency be added as a fixed component and that two Member State embassies and two local employers be included  with, in each case, one to be determined by the employee and one by the employer  in order to obtain an appropriate average; urges that a mechanism be established to relieve the Union ambassador of his responsibility for salary negotiations with local staff and for the reference organisations to be chosen for a period of five years; 28. Expresses its concern over the high rate of absence in Union delegations and suggests that the EEAS re-examine the reasons behind such absences; urges the EEAS to correct the imbalances based on the results of the exam and to provide Parliament with figures of absenteeism on an annual basis; suggests the reconsideration of such procedures in the context that the delegation staff combine their periods of professional training in Brussels with their rest leave as much as possible; invites the Commission, when revising Annex X to the Staff Regulations (third countries), to bring leave entitlements and other locally non-working days of staff in delegations into line with other diplomatic representations there; 29. Expresses concern about the administrative shortcomings in the Union delegations in Afghanistan, Djibouti, Guyana, Solomon Islands and Zambia; asks for a report on the state of play about those shortcomings including security contracts; expects also a report on the situation about internal control standards in the Union delegations in Liberia and Iraq; asks for a state of play about compliance rates of the Union delegations in Egypt and Malawi and for an update on security contracts in the Union delegations in the West Bank, Haiti, Saudi-Arabia, Pakistan, Sri-Lanka, Libya and Lebanon; 30. Asks for clarification as to why a security company under contract with the Union delegation to Afghanistan, subject to OLAF investigation, has recently been awarded a new contract of about EUR 50 million in the same delegation; 31. Notes with satisfaction that synergies with the Commissions Directorate-General for Development and Cooperation  EuropeAid and the national diplomacies are well functioning and invites the EEAS to keep Parliament informed; accepts that there is still work to be done in relation to the consular services; asks that Parliaments Committee on Foreign Affairs be engaged in that exercise; 32. Calls on the EEAS to forward its staff screening report to Parliament; 33. Urges the EEAS to maximise the benefits of economies of scale by creating new synergies within the EEAS headquarters and delegations as well as in cooperation with Member States and national diplomatic services, in the spirit of a true Union external policy and services; emphasises the need, in that respect, to seek, as much as possible, the co-location of services in third countries, for the sake of enhanced exchange of information and savings; 34. In the context of the forthcoming entry into force of the EU-Central America Association Agreement, emphasises the need for the Union to have a delegation in Panama, an important partner and the only country in the region without such a delegation; calls on the EEAS to take action to this end as soon as possible; 35. Insists on an explanation for the recall of the Union ambassador to Libya; 36. Requests that the EEAS submit all information on the Service Level Agreements established with the Council and the Commission respectively; 37. Welcomes the fact that the revised Financial Regulation obliges the EEAS to provide a working document on its building policy to the Parliament by 1 June each year; stresses that the revised Financial Regulation allows the EEAS to take loans for the acquisition of its offices and residences; urges the EEAS to maintain cost effective operation and to find appropriate financing solutions consulting the Commissions Directorate-General for Economic and Financial Affairs; 38. Is concerned over the increasing rental costs of the EEASs offices and residences (i.e. an increase of over 50 % of the Moscow offices of the Union delegation to Russia from year 2010 to 2011); urges the EEAS to maintain cost effective operation and to provide all the necessary information to the discharge authority; 39. Believes that the forthcoming review of the EEAS is the forum where a detailed analysis can be made of the compatibility between the resources available and the functions to be carried out by the EEAS and any changes required to ensure the highest level of efficiency in its operations; believes that an evaluation of property in use by the EEAS should involve comparisons with other diplomatic missions in the same location rather than between EEAS facilities in very different countries; believes that, in evaluating the price of property, contracts should be actively monitored in relation to the benefit accruing to the Union and that changes should be made where necessary; considers that, in this evaluation, it should be made clear whether the property is used for purposes other than housing, and stipulated which part of the property is being used and for how long and how; believes also that there should not be any differences between housing which should be similar, without abuses occurring, so that the quality of life as regards housing is similar from one region to another, depending on the availability and cost of the properties; calls for a multiannual plan to be submitted for Union buildings and staff safety and building security in all third countries with Union delegations; 40. Calls on the EEAS to identify and consider, in accordance with its political and contractual obligations, every possible option for making major savings in the long term so as to ensure that the variation in its annual budget  the increase in which, for legitimate reasons, is proportionally greater than that of the other institutions budgets  can have a multiplier effect; 41. Draws attention to the need to guarantee a comprehensive security check for local agents in the delegations; 42. Strongly supports the EEASs smart savings initiative; asks the EEAS to provide an implementing report which shows the financial results and how this saved money was reused; requests the Commission to also adopt that initiative; 43. Notes the high frequency of travel among Union delegation staff to headquarters with various purposes; regrets that it is not possible to have an independent inspection authority to evaluate the necessity of those official journeys; requests that the High Representative take this into consideration and report to Parliaments Committee on Budgetary Control on that matter; calls for a study to be drawn up on the subject of frequent travel by Union delegation staff assessing the feasibility of introducing videoconferencing in order to reduce travel costs and the amount of time spent by staff travelling; 44. Welcomes the savings already made by using innovative solutions like videoconferencing for job interviews; calls on the EEAS to come up, as much as possible, with similar proposals also for the training of staff; 45. Strongly urges the EEAS, in regard to the travel arrangements of its delegations to its headquarters, to adopt practices similar to those applied by Member States in comparable circumstances; insists that, with regard to flights, the EEAS bring itself into line with Member State practices; 46. Welcomes the establishment of a working group that examined ways to improve the working methods at its headquarters and the fact that conclusions have already been implemented; asks to be informed of those conclusions and of the performance improvements achieved; 47. Takes the view that some of the indicators analysed in the self-assessment of internal control standards would need to be revised or updated; 48. Considers that the statistics in the annual activity report, especially in relation to data on delegations, are not sufficiently accurate; calls on the EEAS to improve its performance by establishing key performance indicators that will give some continuity to the evaluation of the performance of the delegations; calls on the High Representative to report to the Committee on Budgetary Control in this connection; 49. Welcomes that the EEAS committed itself to full cooperation with the European Anti-Fraud Office (OLAF) and is finalising a specific Memorandum of Understanding with the OLAF to elevate their cooperation to a higher level; 50. Is of the opinion that improvements need to be made on the quality of the financial and administrative management of the Union delegations and in certain headquarters divisions that were not identified in the annual activity report; expects that next years report will identify those divisions and report on progresses made; 51. Calls on the EEAS to submit comprehensive details on how its internal control and supervision mechanism works as regards the management of funds and expenditure; also calls on the EEAS to explain its policy on Parliaments access to internal inspection reports; 52. Points out that a number of EEAS delegations operate in a high risk environment in terms of corruption and fraud; believes that it is pivotal to the protection of the Unions financial interests that EEAS staff receives the appropriate training and awareness building in order to detect any misconduct; believes that a comprehensive whistleblower policy is essential to the protection of the Unions financial interests; 53. Considers that budget support systems for third country governments are not properly audited and calls for a better scrutiny of the financial operations at an earlier stage; insists that an independent national audit body must be an ultimate condition for granting budget support; 54. Reminds the EEAS of the responsibility to deliver concrete results and emphasises the reciprocity between deliverables and the overall budget. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. (7) OJ L 201, 3.8.2010, p. 30. (8) See also the recommendations set out in Court of Auditors Special Report No 18/2012, European Union assistance to Kosovo related to the rule of law.